Citation Nr: 0510560	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-35 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran was a World War II veteran.  The National 
Personnel Records Center (NPRC) has certified that the 
appellant's late husband was missing from January 6, 1943, 
through March 7, 1945.  He had recognized guerrilla service 
from March 8, 1945, through May 14, 1945, and regular 
Philippine service from May 15, 1945, through March 25, 1946.  
The veteran died in July 1977; the appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of October 2002 and April 2003 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines, which denied service 
connection for the cause of the veteran's death.  

The Board notes that in an April 2004 rating decision, 
entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1318 was denied.  The appellant has not 
submitted a notice of disagreement with that decision, and 
this issue is not before the Board at this time.  


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1977, due to cardiovascular 
failure secondary to hyperstatic pneumonia.  

2.  At the time of the veteran's death, service-connection 
was not in effect for any disability.

3.  Hypertension, heart failure, arteriosclerosis, 
cardiovascular disease, or lung disorder were not manifested 
in service or during the initial post-service year, and are 
not shown by competent medical evidence to be related to 
service.

4.  There is no competent medical evidence of a relationship 
between the cause of the veteran's death, cardiovascular 
failure secondary to hyperstatic pneumonia, and any injury or 
disease during the veteran's service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that the VCAA letter was sent to the 
appellant in July 2002, prior to the initial denial of 
service connection for the cause of the veteran's death in 
October 2002.  Moreover, the appellant was sent another VCAA 
letter in August 2003 and the October 2003 SOC specifically 
advised her as to what evidence the RO had in its possession 
and what evidence was still needed.  Specifically, these 
documents notified the appellant that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for her.  She was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private medical records, and statements 
from the appellant.  VA made all reasonable efforts to assist 
the claimant in the development of the claim and notified the 
claimant of the information and evidence necessary to 
substantiate the claim.  There is no indication of any 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a In a claim for disability compensation, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical 
examination is necessary when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence, which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

While the veteran's cause of death was shown as 
cardiovascular failure secondary to hyperstatic pneumonia, as 
discussed below, there is no probative evidence that the 
conditions were incurred in or aggravated by service.  Under 
these circumstances, the VCAA's duty to assist doctrine does 
not require a medical examination.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide a medical examination absent a showing of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the current claim are 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service connection for cause of death

The appellant filed a claim for service connection for cause 
of death.  In support of her claim, she contends that the 
veteran had suffered from cardiovascular failure secondary to 
hyperstatic pneumonia, which were related to service and 
caused his death.  

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, such as cardiovascular 
disease (including hypertension), becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The certificate of death reveals that the veteran died on 
July [redacted], 1977.  The immediate cause of death was listed as 
cardiovascular failure secondary to hyperstatic pneumonia.  
The veteran was 60 years old.  There is no indication that an 
autopsy was performed.  

There were no applications for benefits filed during his 
lifetime.  The veteran was not service connected for any 
disability at the time of his death

The service records do not show any treatment or complaints 
of cardiovascular disease including hypertension, venous 
deficiency, or pneumonia or any associated disease of the 
arteries of lungs during service.  Service records include an 
affidavit for Philippine army personnel dated in March 1946.  
At that time, it was reported that the veteran had incurred 
no illnesses or wounds during service.  

Of record are several statements attesting to the fact that 
the veteran died on July [redacted], 1977.  One statement reflects 
that the veteran's death was from hypostatic pneumonia.  
Another reports that the veteran's death was from cardio-
arrest, vascular failure secondary to hypertension pneumonia.  

In statements submitted into the record in September 2002 and 
February 2003, a private physician, R. B. A., Jr., M.D., 
reported that the veteran was seen in 1977 for a variety of 
symptoms, to include severe hypertension, productive cough of 
long duration, fever, impaired appetite and sleep, and 
weakness.  The diagnoses were severe hypertension and broncho 
pneumonia.  

Upon review of the record, the Board finds that there is no 
competent evidence of record showing that the cause of  the 
veteran's death (cardiovascular failure secondary to 
hyperstatic pneumonia) was related to service.  

As noted, the service medical records are negative for any 
treatment for hypertension, cardiovascular disease, or any 
lung disorder including pneumonia and there is no evidence of 
any complaints, findings, or diagnoses of cardiovascular 
disease within one year of service.  Moreover, the first 
diagnosis of these conditions is more than 30 years after 
service.  In addition, none of the medical evidence of record 
shows a relation between service and the cause of the 
veteran's death.

In reaching this decision, the Board has considered the 
appellant's assertions.  The appellant is competent as a 
layperson to report that on which she has personal knowledge. 
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the appellant is not competent to offer medical opinion as to 
cause or etiology of the claimed disability as there is no 
evidence of record that the appellant has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The Board has determined that service connection for the 
cause of the veteran's death is not warranted.  To that 
extent, the contentions of the appellant are unsupported by 
persuasive evidence.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding of service connection for 
the veteran's death.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Thus, the claim is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


